            Case 1:16-cv-08364-KMW Document 145 Filed 04/09/21 Page 1 of 2
David Callahan                                                  200 Clarendon Street
330 North Wabash Avenue, Suite 2800                             Boston, Massachusetts 02116
(312) 876-7700                                                  Tel: +1.617.948.6000 Fax: +1.617.948.6001
                                                                www.lw.com

                                                                FIRM / AFFILIATE OFFICES
                                                                Beijing         Moscow
                                                                Boston          Munich
                                                                Brussels        New York
                                                                Century City    Orange County
                                                                Chicago         Paris
April 5, 2021                                                   Dubai           Riyadh
                                                                Düsseldorf      San Diego
                                                                Frankfurt       San Francisco
                                                                Hamburg         Seoul
                                                                Hong Kong       Shanghai
VIA ECF                                                         Houston         Silicon Valley
                                                                London          Singapore
                                                                Los Angeles     Tokyo
                                                                Madrid          Washington, D.C.
Hon. Kimba M. Wood                                              Milan
United States District Court for the Southern District of New
York
500 Pearl Street
New York, New York 10007

Re:       Anne de Lacour et al. v. Colgate-Palmolive Co., et al., Case No. 16-cv-08364 (KMW)

Dear Judge Wood,
                                                                MEMO ENDORSED

                                                                                                            ]
        I write on behalf of Defendants Colgate-Palmolive Co. and Tom’s of Maine, Inc.                      Granted.
(collectively, “Defendants”) in the above-referenced action. Defendants respectfully request to             KMW
file under seal certain portions of the declaration of JoAnne Murphy.

        Defendants believe that the request to seal is justified, as the Declaration contains
proprietary business information regarding Defendants’ marketing plans, development
information, and distribution. Courts within the Second Circuit routinely allow for the sealing of
such information. See, e.g., Grayson v. Gen Elec. Co., 2017 WL 923907, at *1 (D. Conn. 2017)
(nothing that”[d]ocuments falling into categories commonly sealed are those containing trade
secrets, confidential research and development information, marketing plans, revenue
information, pricing information, and the like[]”).

        In accordance with Rule 5(B) of the Court’s individual Rules, Defendants will (a)
publicly file the Declaration of JoAnne Murphy with the proposed redactions and (b) file under
seal a copy of the unredacted Declaration with the proposed redactions highlighted via the ECF
System.

          Thank you for your consideration

      SO ORDERED.

      Dated: New York, New York                                               /s/ Kimba M. Wood
                                                                          ______________________
               4/9/21                                                     Kimba M. Wood
      ______________________
                                                                          United States District Judge
            Case 1:16-cv-08364-KMW Document 145 Filed 04/09/21 Page 2 of 2
VIA ECF
April 5, 2021
Page 2




                                        Respectfully submitted,

                                        LATHAM & WATKINS LLP

                                        By: /s/ David K. Callahan
                                        David Callahan (Pro Hac Vice)
                                        david.callahan@lw.com
                                        330 North Wabash Avenue, Suite 2800
                                        Chicago, Illinois 60611
                                        Telephone: (312) 876-7700
                                        Facsimile: (312) 993-9767

                                        Blake Denton
                                        blake.denton@lw.com
                                        885 Third Avenue
                                        New York, New York 10022
                                        Telephone: (212) 906-1200
                                        Facsimilie: (212) 751-4864

                                        Counsel for Defendants
                                        Colgate-Palmolive Co. and Tom’s of Maine, Inc.


cc: All Counsel of Record via ECF
